Exhibit 99.1 ADVANTAGE OIL & GAS LTD. Report in Respect of Voting Results Pursuant to Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations In respect of the Annual General Meeting of holders of common shares of Advantage Oil & Gas Ltd. ("Advantage") held May 25, 2011 (the "Meeting"), the following sets forth a brief description of each matter voted upon at such Meeting and the outcome of the vote: Votes by Ballot Description of Matter Outcome of Vote Votes For Votes Against 1. Ordinary resolution to fix the number of directors of Advantage at nine (9). Passed N/A N/A 2. Ordinary resolution approving the election of the following nominees as directors of Advantage for the ensuring year or until their successors are elected or appointed: Stephen E. Balog Kelly I. Drader Paul G. Haggis John A. Howard Andy J. Mah Ronald A. McIntosh Sheila H. O'Brien Carol D. Pennycook Steven Sharpe 99.55% FOR /0.45% WITHHELD 82.83% FOR /17.17% WITHHELD 97.78% FOR /2.22% WITHHELD 99.13% FOR /0.87% WITHHELD 99.51% FOR /0.49% WITHHELD 99.56% FOR /0.44% WITHHELD 99.08% FOR /0.92% WITHHELD 81.23% FOR /18.77% WITHHELD 99.32% FOR /0.68% WITHHELD 3. Ordinary resolution approving the appointment of PricewaterhouseCoopers LLP, Chartered Accountants as auditors of Advantage and to authorize the directors of Advantage to fix their remuneration as such. Passed N/A N/A Dated at Calgary, Alberta this 25th day of May, 2011.
